

116 HR 7589 IH: Cybersecurity and Infrastructure Security Agency Director and Assistant Directors Act
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7589IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. Katko (for himself, Mr. Langevin, and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committees on Oversight and Reform, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to establish term limits for the Director of the Cybersecurity and Infrastructure Security Agency of Department of Homeland Security, and for other purposes.1.Short titleThis Act may be cited as the Cybersecurity and Infrastructure Security Agency Director and Assistant Directors Act. 2.CISA Director term limitation(a)In generalSubsection (b) of section 2202 of the Homeland Security Act of 2002 (6 U.S.C. 652) is amended by—(1)redesignating paragraph (2) as paragraph (3); and(2)inserting after paragraph (1) the following new paragraph:(2)TermEffective with respect to an individual appointed to be the Director by the President, by and with the advice and consent of the Senate, after the date of the enactment of this paragraph, the term of office of such an individual so appointed shall be five years, and such an individual may not serve more than two terms. The term of office of the individual serving as the Director as of such date of enactment shall be five years beginning on the date on which the Director began serving..(b)Amendment relating to qualifications for certain CISA Assistant DirectorsThe Homeland Security Act of 2002 is amended—(1)in subparagraph (B) of section 2203(a)(2) (6 U.S.C. 653(a)(2)), by striking President without the advice and consent of the Senate and inserting Secretary; and(2)in subparagraph (B) of section 2204(a)(2) (6 U.S.C. 654(a)(2)), by striking President without the advice and consent of the Senate and inserting Secretary.(c)Amendment to position level of CISA DirectorSubchapter II of chapter 53 of title 5, United States Code, is amended—(1)in section 5313, by inserting after Administrator of the Transportation Security Administration. the following:Director, Cybersecurity and Infrastructure Security Agency.; and(2)in section 5314, by striking Director, Cybersecurity and Infrastructure Security Agency..